Action by appellant, against appellees, to recover money as damages on account of the breach of a certain written contract for the sale of real estate entered into between appellant 1.  and appellees and to recover money paid by appellant to appellees on said written contract. Appellees answered in denial and, at the trial, introduced in evidence a written assignment of the contract for the breach of which appellant sued. There was no objection to reading this assignment in evidence because it was not within the issue. It does not appear by the statement of the record that there was any objection or exception to its admission, until the motion for a new trial was filed. No question, therefore, is presented as to the court's ruling in admitting such evidence, and for the *Page 515 
same reason in admitting any other evidence. The record must show the objections made and exceptions taken at the time of the court's ruling on the offered evidence. Chicago, etc., R. Co.
v. Ader (1915), 184 Ind. 235, 239, 110 N.E. 67; AmericanFidelity Co. v. Indianapolis, etc., Fuel Co. (1912),178 Ind. 133, 98 N.E. 709; Adolph Kempner Co. v. Citizens Bank, etc.
(1917), 64 Ind. App. 632, 116 N.E. 440.
It appears by this assignment that appellant had, before she commenced her action, assigned all of her interest in the contract to her husband. Thereafter, she had no right of 2.  action, and judgment was properly rendered against her. The court did not err in its decision.
Judgment affirmed.